IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for Long Beach               No. 73833-0-I
Mortgage Loan Trust 2006-4,
                                                 DIVISION ONE
                     Respondent,
                                                 UNPUBLISHED OPINION
              V.

JOHN E. ERICKSON AND SHELLEY A.
ERICKSON, individuals residing in
Washington;                                      FILED: February 13, 2017

                     Appellants,

BOEING EMPLOYEES' CREDIT UNION,
a Washington corporation; AMERICAN
GENERAL SERVICES, INC., a Delaware
corporation; TBF FINANCIAL, LLC, an
Illinois limited liability corporation; JUSTIN
PARK & ROMERO PARK & WIGGINS,
PS, a Washington Professional Services
Corporation; RANDAL EBBERSON, an
individual residing in Washington; THE
LAW FIRM OF KEATING BUCKLIN &
McCORMACK, INC., PS, a Washington
professional services corporation; CITY
OF AUBURN, WASHINGTON, a
Washington municipality; CHARLES
JOINER, an individual residing in
Washington; PAUL KRAUSS, an individual
residing in Washington; DAN HEID, an
individual residing in Washington;
SHELLEY COLEMAN, an individual
residing in Washington; BRENDA
HEINEMAN, an individual residing in
73833-0-1/ 2



Washington; and THE WASHINGTON                )
CITIES INSURANCE AUTHORITY, a                 )
municipal organization of Washington          )
public entities,                              )
                                              )
                      Defendants,             )
                                              )
JPMORGAN CHASE BANK, N.A., a                  )
national banking association; LONG            )
BEACH MORTGAGE LOAN TRUST,                    )
2006-4; JOHN DOES 1-99,                       )
                                              )
                Third Party Defendants.       )
                                              )
                                              )
          APPELWICK, J. — Deutsche Bank National Trust Co. (DBNTC) filed suit to

foreclose on the Ericksons' home. The Ericksons argue that DBNTC has failed

to show that it possesses the original note, and therefore it has no standing to

foreclose. DBNTC argues that it is entitled to foreclosure because it produced

the original note, and that the Ericksons are collaterally estopped from arguing

otherwise. The trial court granted summary judgment in favor of DBNTC. We

affirm.

                                      FACTS

          John and Shelly Erickson purchased a house in 2006 with a loan from

Long Beach Mortgage Company. The Ericksons and Long Beach executed a

deed of trust with Old Republic Title Ltd. as trustee. Long Beach was a part of

Washington Mutual Inc. Washington Mutual failed and JPMorgan Chase Bank

National Association purchased its assets. Shortly after executing the loan, Long




                                          2
73833-0-1 / 3




Beach sold the loan into Long Beach Mortgage Loan Trust 2006-4 (LBMLT).

DBNTC was the trustee of the LBMLT.

      The Ericksons defaulted on their payments in 2009. In 2010, the

Ericksons filed suit against Long Beach, JP Morgan Chase, and Deutsche Bank,

seeking various forms of relief. Erickson v. Long Beach Mortg. Co., No. 10-1423

MJP, 2011 WL 830727 (W.D. Wash. Mar. 2, 2011), affd 473 F. App'x 746 (9th

Cir. 2012). After removal to federal court, that lawsuit was dismissed on

summary judgment. Id. at *2. The court held that the defendants provided

sufficient evidence to prove their ownership of the 2006 note. Id. at *3.

       Later, on January 31, 2013, JP Morgan assigned all beneficial interest

under the deed of trust to DBNTC. DBNTC filed this lawsuit seeking foreclosure

on the Ericksons' property in January 2014. DBNTC moved for summary

judgment, arguing that it was entitled to foreclosure, because it possessed the

note. DBNTC presented the original note with an endorsed in blank stamp at the

summary judgment hearing. It also attached a copy of this original note to its

attorney's declaration. The trial court granted DBNTC's motion for summary

judgment and denied the Ericksons' motion for reconsideration. The Ericksons

appeal.

                                    ANALYSIS

      First, DBNTC argues that collateral estoppel bars the Ericksons from

contesting DBNTC's claim that it possesses the original note. Second, the




                                         3
73833-0-1/ 4




Ericksons argue that DBNTC has not shown that it possesses the note and

therefore is not entitled to foreclosure.

       We review summary judgment orders de novo, taking all facts and

inferences in the light most favorable to the nonmoving party. Estate of

Haselwood v. Bremerton Ice Arena, Inc., 166 Wash. 2d 489, 497, 210 P.3d 308

(2009). Summary judgment is proper when there is no genuine issue of material

fact and the moving party is entitled to a judgment as a matter of law. Ranger

Ins. Co. v. Pierce County, 164 Wash. 2d 545, 552, 192 P.3d 886 (2008). A party

resisting summary judgment cannot satisfy his or her burden of production

merely by relying on conclusory allegations, speculative statements, or

argumentative assertions. Bopuch v. Landover Corp., 153 Wash. App. 595, 610,

224 P.3d 795 (2009). Rather, the nonmoving party must set forth specific facts

demonstrating a genuine issue of fact. Id.

   I. Collateral Estoppel

       The Ericksons argue that DBNTC has not shown that it holds the original

note. DBNTC responds that the 2010 federal lawsuit collaterally estops the

Ericksons' argument that Deutsche Bank has not shown that it possesses the

note. In that suit, the Ericksons argued that the defendants did not provide

evidence that they held the note. The federal court's entire analysis of this

argument was as follows:

       Plaintiffs' argument rests on the contention that Defendants lack
       standing to foreclose because they are not the original creditors,



                                            4
73833-0-1 / 5



      and cannot produce the original note. Courts "have routinely held
      that [this] so-called 'show me the note' argument lacks merit."
      Freeston v. Bishop, White & Marshall, P.S., No. C09-5560BHS,
      2010 WL 1186276 (W.D.[ ]Wash. Mar.[ ]24, 2010) (quoting
      Diessner v. Mortq. Elec. Registration Sys., 618 F. Supp. 2d 1184,
      1187 (D. Ariz. 2009) (collecting cases)[, aff'd, 384 Fed. App'x 609
      (9th Cir. 2009)]). The Court agrees with these cases. More
      importantly, Defendants provide evidence demonstrating their
      ownership of the note, which the Ericksons do not credibly
      challenge. The Court GRANTS Defendants' motion and DENIES
      Plaintiffs' motion with respect to claims for a declaration or an
      injunction against foreclosure. The Court DISMISSES this claim.

Erickson, 2011 WL 830727, at *3 (first alteration in original) (emphasis added).

      The doctrine of collateral estoppel prevents relitigation of an issue after

the party estopped has had a full and fair opportunity to present its case.

Hanson v. City of Snohomish, 121 Wash. 2d 552, 561, 852 P.2d 295 (1993). The

party seeking collateral estoppel must establish four elements: (1) identical

issues; (2) a final judgment on the merits; (3) the party against whom the

argument is asserted must have been a party to or in privity with a party to the

prior adjudication; and (4) application of the doctrine must not work an injustice

on the party against whom the doctrine is to be applied. Hadley v. Maxwell, 144
Wash. 2d 306, 311-12, 27 P.3d 600 (2001). Although the doctrine is usually

characterized as an affirmative defense, it is equally available to plaintiffs and

may be applied "offensively" to bar a defendant from relitigating issues in a

second proceeding. State Farm Fire & Cas. Co. v. Ford Motor Co., 186 Wn.

App. 715, 722, 346 P.3d 771 (2015).
73833-0-1/ 6




       All four collateral estoppel elements are satisfied here. First, the issues

are identical. Hadley, 144 Wash. 2d at 311-12. In the federal case, the Ericksons

alleged that the defendants lacked standing to foreclose because they were not

the original creditor and could not produce the original note. Erickson, 2011 WL
830727, at *3. The Ericksons' main argument in this appeal is that DBNTC has

failed to show that it possesses the original note. The Ericksons make the same

argument in both cases: that DBNTC has not produced enough evidence to

prove ownership of the original note and therefore cannot foreclose. These

issues are identical.

       The "final judgment on the merits" element is also met. Id. A final

judgment includes any prior adjudication of an issue in another action that is

determined to be sufficiently firm to be accorded conclusive effect. In re

Dependency of H.S., 188 Wash. App. 654, 661, 356 P.3d 202 (2015). The federal

court entered summary judgment against the Ericksons on all issues, including

their claim on possession of the note, and the Ninth Circuit Court of Appeals

affirmed. Erickson, 2011 WL 830727, at *7; Erickson, 473 F. App'x at 746. The

resolution of the 2010 suit constitutes a final judgment on the merits.

       The Ericksons argue that the identity of party element is not satisfied,

because in this case Deutsche Bank is appearing as "Deutsche Bank National

Trust Company, a Trustee for Long Beach Mortgage Loan Trust 2006-4," while in

the federal case it appeared only as "Deutsche Bank National Trust Company."




                                         6
73833-0-1 /7




(Emphasis added.) But, the standard requires that only the party against whom

collateral estoppel is being asserted was a party to the prior case. Hadley, 144
Wash. 2d at 311-12. The Ericksons were a party to the federal case. Erickson,

2011 WL 830727, at *1. And, even if the standard required DBNTC to be a party

to the prior case, it was. Id. Regardless of whether DBNTC appeared on its own

behalf or as a trustee in the federal case, it was clearly "a party to or in privity

with a party to the prior adjudication." Hadley, 144 Wash. 2d at 311-12. The

identical party element is satisfied.

       Finally, applying collateral estoppel will not work an injustice against the

Ericksons. The Ericksons make no substantive argument on this element.

Applying collateral estoppel may seem unjust because the Ericksons were not

represented by counsel in the federal case. But, they made the conscious choice

to pursue those claims pro se. See Edwards v. LaDuc, 157 Wash. App. 455, 464,

238 P.3d 1187 (2010) ("[T]he trial court must treat pro se parties in the same

manner it treats lawyers."). Enforcing collateral estoppel here would not amount

to an injustice.

       We hold that collateral estoppel bars the Ericksons' arguments that

Deutsche Bank does not hold the original note.

   II. Possession of the Note

       Even if the Ericksons were not collaterally estopped from their substantive

arguments, a holder of a note endorsed in blank is entitled to enforce that note.




                                         7
73833-0-1/ 8




Brown v. Dep't of Commerce, 184 Wash. 2d 509, 536, 359 P.3d 771 (2015).

Presentation of the original note at a summary judgment hearing is sufficient to

prove a party's status as holder of the note. Deutsche Bank Nat. Trust. Co. v.

Slotke, 192 Wash. App. 166, 175, 367 P.3d 600, review denied, 185 Wash. 2d 1037,

377 P.3d 746 (2016).

      DBNTC attached a copy of the note to its attorney's summary judgment

declaration. That copy included an endorsement in blank.1 The summary

judgment hearing transcript also shows that DBNTC presented an original copy

of the note at the summary judgment hearing. Because DBNTC presented an

original, signed, endorsed in blank note at the summary judgment hearing, it was

entitled to summary judgment and to enforce the note against the Ericksons.

      The Ericksons make a number of counterarguments. First, the Ericksons

argue that DBNTC should not be entitled to foreclosure because it has failed to

explain how it came into possession of the note. The Ericksons do not provide

any legal support for their argument that, despite possessing the note, DBNTC



      1 The  copy of the note attached to the complaint did not include the
endorsed in blank stamp. DBNTC attached a copy of the note with the endorsed
in blank stamp in support of its summary judgment motion. The Ericksons argue
that DBNTC's failure to originally include the endorsement in blank stamp is
evidence that DBNTC is actually not the proper holder of the note. But, this
argument is merely speculative. See Boquch, 153 Wash. App. at 610 ("[A] party
resisting summary judgment cannot satisfy his or her burden of production
merely by relying on conclusory allegations, speculative statements, or
argumentative assertions. Rather, the nonmoving party 'must set forth' specific
facts demonstrating a genuine issue of fact." (citation omitted) (quoting Las v.
Yellow Front Stores, Inc., 66 Wash. App. 196 198, 831 P.2d 744 (1992)).


                                       8
73833-0-1 / 9




cannot enforce the note if it cannot explain all previous transfers of the note.

DBNTC produced the original note endorsed in blank. That alone allows DBNTC

to enforce it. RCW 62A.1-201(21)(A) (defining "holder" as "[t]he person in

possession of a negotiable instrument."); RCW 62A.3-205(b) ("When [e]ndorsed

in blank, an instrument becomes payable to bearer and may be negotiated by

transfer of possession alone until specially [e]ndorsed."); see also Brown, 184
Wash. 2d at 536 ("As the holder of the note [endorsed in blank], M & T Bank is

entitled to enforce the note."); Deutsche Bank, 192 Wash. App. at 173 ("[1]t is the

holder of the note who is entitled to enforce it. It is not necessary for the holder

to establish that it is also the owner of the note secured by the deed of trust.").

       Second, the Ericksons argue that the note was not properly authenticated.

DBNTC's attorney submitted the note as an exhibit to his declaration. The note

is commercial paper. See United States v. Varner, 13 F.3d 1503, 1508 n.5 (11th

Cir. 1994). Under ER 902(i), commercial paper qualifies as a self-authenticating

document. See, e.g., Varner, 13 F.3d 1508-09 ("Mere production of a note

establishes prima facie authenticity and is sufficient to make a promissory note

admissible.") (emphasis added)).

       Third, the Ericksons argue that the note constitutes inadmissible hearsay.

Statements that have "operative legal effect" are not subject to the prohibition on

hearsay. ARONSON & HOWARD, THE LAW OF EVIDENCE IN WASHINGTON § 10.05[2][f]

(5th ed. 2016). The note is a legally enforceable promise to pay and it therefore
73833-0-1 / 10




has independent legal significance. See Kepner-Treqoe, Inc. v. Leadership

Software, Inc., 12 F.3d 527, 540 (5th Cir. 1994) (" 'Signed instruments such as

wills, contracts, and promissory notes are writings that have independent legal

significance and are not hearsay.'" (quoting THOMAS A. MAUET, FUNDAMENTALS OF

TRIAL TECHNIQUES   180 (1988)). The promissory note was self-authenticating and

not subject to the prohibition on hearsay.

      Fourth, the Ericksons argue without citation to authority that notes are

tantamount to a conveyance of real property, and therefore should be subject to

the statute of frauds'2 protections. Washington cases involving enforcement of

notes have not identified the statute of frauds as an impediment to foreclosure.

See, e.g., Slotke, 192 Wash. App. at 173 ("Mt is the holder of a note who is entitled

to enforce it."); Brown, 184 Wash. 2d at 535-36 ("M & T Bank is the holder of

Brown's note because M & T Bank possesses the note and because the note,

having been indorsed in blank, is payable to the bearer."). The statute of frauds

does not bar DBNTC's enforcement of the note.

   III. Amount of Judgment

       The Ericksons also argue that, besides the note itself, DBNTC submitted

no evidence to support the monetary judgment entered against them. But, the

note is evidence of the debt. The trial court entered a judgment and decree of

foreclosure against the Ericksons for the $465,047.67 loan principal and



       2   RCW 64.04.020.


                                        10
73833-0-1/ 11




$253,354.11 in interest. The Ericksons do not challenge the mathematical

calculation of the amount due under the note, but stress the fact that no

additional evidence of the amount was offered. Payment is an affirmative

defense under Washington law. U.S. Bank Nat'l Ass'n v. Whitney, 119 Wash. App.
339, 347, 81 P.3d 135 (2003). The Ericksons did not assert any payment

defense in their answer. Thus, they cannot now challenge the principal and

interest owed under the note.

   IV. Attorney Fees

        The Ericksons have requested attorney fees. Because we affirm

summary judgment against the Ericksons, we deny their request for attorney

fees.

        We affirm.




WE CONCUR:




  ?e      l-




                                    11